DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102a as being anticipated by Cheol Kim and Bonghyuk Park, IEEE Microwave And Wireless Components Letters, Vol. 26, No 11, November 2016.
Figs. 1 and 3 of Cheol Kim and Bonghyuk Park disclose circuits comprising:   A power splitter (uneven Wilkinson power splitter) comprising: an input terminal configured to receive an input radio frequency (RF) signal (signal at input of capacitor CW1); a first output terminal (upper terminal connects to node at LW1 and CW1) configured to produce a first RF output signal; a second output terminal (lower terminal connects to node at LW2 and CW2) configured to produce a second RF output signal; a first capacitance (CW1) electrically coupled between the input terminal and the first output terminal, a second capacitance (CW2) electrically coupled between W2) electrically coupled between the input terminal and a ground reference node; a second inductance (LW1) electrically coupled between the first output terminal and the ground reference node; a third inductance (LW2) electrically coupled between the second output terminal and the ground reference node; and a resistance (resistor connects between LW1 and LW2) electrically coupled between the first and second output terminals. Carrier amplifier (C) can be read as a first transistor or a main amplifier.  Peaking amplifier (P) can be read as a second transistor or a peaking amplifier.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102a as being anticipated Wang et al., US 10608313 B2.
Fig. 4B of Wang et al. discloses a circuit comprising:   A power splitter comprising: an input terminal (Port 1) configured to receive an input radio frequency (RF) signal; a first output terminal (Port 2) configured to produce a first RF output signal; a second output terminal (Port 3) configured to produce a second RF output signal; a first capacitance (463) electrically coupled between the input terminal and the first output terminal, a second capacitance (466) electrically coupled between the input terminal and the second output terminal; a first inductance (464) electrically coupled between the input terminal and a ground reference node; a second inductance (471) electrically coupled between the first output terminal and the ground reference node; a third inductance (474) electrically coupled between the second output terminal and the ground reference node; and a resistance (477) electrically coupled between the first and second output terminals. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 10903182 B1 in view of Wang et al., US 10608313 B2.
Figs. 1-9 of Wang et al. disclose circuits comprising: A Doherty amplifier (900) comprising: a signal splitter (940) that includes a splitter input terminal (942) configured to receive an input RF signal, a first splitter output terminal (944) configured to produce a first RF output signal, a second splitter output terminal (946) configured to produce a second RF output signal; a main amplifier (910), wherein the main amplifier includes a main amplifier input terminal and a main amplifier output terminal, wherein the main amplifier input terminal is electrically coupled to the first splitter output terminal; and a peaking amplifier (920), wherein the peaking amplifier includes a peaking amplifier input terminal and a peaking amplifier output terminal, wherein the peaking amplifier input terminal is electrically coupled to the second splitter output terminal.
Although the splitter of Wang et al., US 10903182 B1, does not have the structure of a first capacitance electrically coupled between the splitter input terminal and the first splitter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	January 1, 2022